ORDER
PER CURIAM:
The record is remanded to the Court of Common Pleas of Philadelphia for an evidentiary hearing to determine whether appellant was afforded effective assistance of trial counsel. If the court determines that there were no reasonable grounds for counsel’s actions designed to effectuate appellant’s interests, see Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967), an order shall be entered granting appellant a new trial. If it is determined that trial counsel’s representation was effective, the judgment of sentence shall be reinstated. The parties may appeal the hearing court’s determination. See Commonwealth v. Brown, 478 Pa. 628, 387 A.2d 665 (1978); Commonwealth v. Moore, 466 Pa. 510, 353 A.2d 808 (1976); Commonwealth v. Twiggs, 460 Pa. 105, 331 A.2d 440 (1975).
Judgment of sentence vacated and case remanded for proceedings consistent with this order.